              Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 1 of 12



     CHARLES A. BONNER, ESQ. SB# 85413
 1
     A. CABRAL BONNER, ESQ. SB# 247528
 2   LAW OFFICES OF BONNER & BONNER
     475 GATE FIVE RD, SUITE 212
 3   SAUSALITO, CA 94965
     TEL: (415) 331-3070
 4
     FAX: (415) 331-2738
 5   cbonner799@aol.com
     cabral@bonnerlaw.com
 6
     ATTORNEYS FOR PLAINTIFF
 7

 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11
     LORRAINE BONNER,                                  Case No.:
12
            Plaintiff,                                 COMPLAINT FOR DAMAGES
13
            vs.                                        1. STRICT LIABILITY
14                                                        MANUFACTURING DEFECT
     COVIDIEN, LP., and MEDTRONIC,                     2. STRICT LIABILITY DESIGN
15   INC.,                                                DEFECT
                                                       3. STRICT LIABILITY-FAILURE TO
16         Defendants                                     WARN
                                                       4. NEGLIGENCE
17
                                                       JURY TRIAL DEMANDED
18

19

20          Plaintiff, by and through her undersigned counsel, brings this Complaint for damages
21   against Defendants and in support thereof states the following:

22

23                                         INTRODUCTION

24   1.     Defendants, and each of them, designed, manufactured, and marketed without proper

25   notice, defective Endo GIA surgical staplers. The FDA recently reported that during the time

26   period from January 1, 2011 through December 31, 2018 it received close to 110,000 reports

27   related to issues with surgical staplers. Of these 412 were submitted as deaths, 11,181 were

28




                                        COMPLAINT FOR DAMAGES - 1
               Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 2 of 12




 1   submitted as serious injuries, and 98,404 were submitted as malfunctions.1 The numbers reported
 2   by the FDA were largely hidden from public view because the majority of the reports were not
 3   submitted to the Manufacturer and User Facility Device Experience, or MAUDE, a publically-
 4   accessible database run by the FDA, but instead, were submitted to the ASR Program. The ASR
 5   program enabled manufacturers of certain device types to submit quarterly summary reports of
 6   specific well known and well characterized events in lieu of individual reports of each such event
 7   that tracks medical device failures. Defendants, and each of them, used the ASR program to keep
 8   the scope of injuries related to surgical staplers hidden from surgeons and their patients.
 9   2.      Plaintiff Lorraine Bonner was injured when a surgical stapler, designed, manufactured, and
10   marketed by Defendants, malfunctioned during her November 28, 2017 surgery, resulting in a leak
11   in her bowel that had to be repaired through a second surgery.
12                                      JURISDICTION AND VENUE

13   3.      This Court has diversity subject matter jurisdiction pursuant to 28 U.S.C. § 6 1332(a).

14   4.      Venue is proper in this court pursuant to 28 U.S.C. § 1391 because the events or omissions

15   giving rise to Plaintiff’s claims occurred in this district.

16   5.      Defendants have conducted, and continue to conduct, substantial business in the State of

17   California and in this District; distribute Covidien Product in this District; receive substantial

18   compensation and profits from sales of Covidien Product in this District; and make material

19   omissions and misrepresentations and breaches of warranties in this District, so as to subject them

20   to personal jurisdiction in this district.

21   6.      Covidien and Medtronic are both registered to transact business in California.

22                                                   PARTIES

23   7.      PLAINTIFF LORRAINE BONNER is and was, at all times herein relevant, a citizen and

24   resident of Oakland, Alameda County, California.

25   8.      Covidien, LP, (“Covidien”) is a Delaware Limited Partnership and has its principal place

26   of business in Mansfield, Massachusetts. Covidien manufactures, distributes, and services medical

27   devices, including medical devices known as endo GIA surgical stapler.

28   1
      FDA Executive Summary Prepared for the May 30, 2019 Meeting of the General and Plastic Surgery Devices
     Panel Reclassification of Surgical Staplers for Internal Use: https://www.fda.gov/media/126211/download


                                            COMPLAINT FOR DAMAGES - 2
               Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 3 of 12




 1   9.     Medtronic, Inc. (“Medtronic”) is incorporated in Minnesota and has its principal place of
 2   business in Minneapolis, Minnesota. Medtronic is a medical device company involved in the
 3   design, manufacturing, marketing, packaging, labeling, and sale of medical devices.
 4   10.    In January 2015, Medtronic acquired Covidien. From that point forward, Medtronic has
 5   been responsible for the actions of Covidien, and exercised control over Covidien’s functions
 6   specific to the oversight of compliance with applicable safety standards relating to and including
 7   the Covidien Product sold in the United States. In such capacity, Medtronic committed or allowed
 8   to be committed tortious and wrongful acts, including the violation of numerous safety standards
 9   relating to device manufacturing, quality assurance/control, and conformance with design and
10   manufacturing specifications. Medtronic’s misfeasance and malfeasance caused Plaintiff to suffer
11   injury and damages.
12   11.    Covidien and Medtronic (collectively referred to as “Defendants”) are individually, jointly,

13   and severally liable to Plaintiff for damages suffered by Plaintiff arising from their design,

14   manufacturing, marketing, labeling, distribution, sale, and placement of the defective Covidien

15   Product at issue in this suit. All acts were effectuated directly and indirectly through Defendants’

16   respective agents, servants, employees, and/or owners, acting within the course and scope of their

17   representative agencies, services, employments, and/or ownership.

18   12.    Defendants are vicariously liable for the acts and/or omissions of their employees and/or

19   agents, who were at all times relevant acting on Defendants’ behalf and within the scope of their

20   employment or agency with Defendants.

21                                         DOE DEFENDANTS

22   13.    Plaintiff does not know the true names and capacities, whether individual, corporate,

23   associate, or otherwise of DEFENDANT Does 1 through 25 inclusive and therefore sues these

24   Defendants by such fictitious names. Plaintiff will amend her complaint to allege their true names

25   and capacities when this has been ascertained.

26                                     RESPONDENT SUPERIOR

27   14.    All of the described conduct, acts, and failures to act are attributed to agents and employees

28   under the direction and control, and with the permission, consent and authorization of



                                        COMPLAINT FOR DAMAGES - 3
               Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 4 of 12




 1   DEFENDANTS. Said acts, conduct and failures to act were within the scope of such agency and/or
 2   employment, and each DEFENDANT ratified the acts and omissions of each of the other
 3   DEFENDANTS. Each of these acts and failures to act is alleged against each DEFENDANT
 4   whether acting individually, jointly, or severally. At all times relevant herein, each DEFENDANT
 5   was acting within the course and scope of his or her employment.
 6                                        STATEMENT OF FACTS
 7   15.     On or about November 28, 2017 Plaintiff underwent a sigmoidectomy with primary
 8   anastomosis of left colon to distal sigmoid. During the procedure, damaged colon tissue was
 9   removed. A distal transection was performed, with healthy tissue connected using a Coviden endo
10   GIA purple load stapler.
11   16.     Defendants, and each of them, were responsible for the research, design, development,
12   testing, manufacture, production, marketing, promotion, distribution, and sale of the endo GIA

13   surgical stapler at issue in this lawsuit.

14   17.     Plaintiff alleges on information and belief that the specific stapler used in her November

15   28, 2017 surgery was a model, known by Defendants, to frequently malfunction. In May 2018,

16   Defendant Medtronic issued a recall on endo GIA staplers. Additionally, as recently as June 3,

17   2019, Defendant Medtronic issued a second recall on its endo Gia surgical staplers, including

18   staplers that were distributed between April 2014 and April 2019. Plaintiff alleges on information

19   and belief that the stapler used in her surgery was included in one or both of the recalls.

20   18.     Prior to using the endo GIA stapler, the abdomen was irrigated thoroughly. The surgeon

21   assessed the bowel tissue and determined that the tissue was healthy enough to re-connect the

22   bowel without the need for an ostomy. Prior to the surgery, the surgeon indicated that an ostomy

23   might be required if the bowel tissue was not healthy enough to reconnect. The ostomy would be

24   needed for a short period of time while the tissue healed. However, during the surgery, after

25   assessing the tissue health, the surgeon determined that an ostomy was not necessary.

26   19.     Thereafter, the colon was fully mobilized and confirmed tension free. The surgical

27   connection was leak-tested. Initially a small leak was noted, but surgeons were unable to replicate

28




                                           COMPLAINT FOR DAMAGES - 4
                  Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 5 of 12




 1   the leak. The area was reinforced after which the connection was leak-tested multiple times without
 2   evidence of leak.
 3   20.       After the procedure, Plaintiff was slow to regain bowel function and experienced nausea
 4   and vomiting. Plaintiff was not able to eat and therefore was not able to be discharged from the
 5   hospital after the November 28, 2017 surgery. Plaintiff’s condition began to worsen. Plaintiff’s
 6   drain started having bilious fluid. On December 6, 2017, Plaintiff was brought back to the
 7   operating room with suspicion of bowel leak.
 8   21.       On December 6, 2017, Plaintiff underwent a second surgery, necessitated by a bowel leak
 9   caused by the defective surgical stapler. During the second surgery, a colon leak was detected.
10   The second surgery resulted in further colon resection and an appendix resection. The leak was
11   caused by Defendants’ defective stapler.
12   22.       As a result of the defective stapler, Plaintiff was forced to undergo three additional surgical

13   procedures. The first was the emergency surgery on December 6, 2017 to address sepsis that

14   resulted from the bowel leak. As a result of this surgery, Plaintiff incurred additional medical

15   expenses, prolonged her hospital stay, and suffered significant physical, mental and emotional

16   suffering.

17   23.       After the second surgery, plaintiff was required to use a colostomy bag for a period of time

18   until she had a third surgery to remove the colostomy bag. The use of the colostomy bag caused

19   Plaintiff to suffer severe physical, mental and emotional injury. After the removal of the colostomy

20   bag, Plaintiff suffered incisional hernias, which required a fourth procedure to correct.

21   24.       Plaintiff has since learned that the stapler in question was likely recalled and that the FDA

22   recently reported that surgical staplers, including those manufactured by Defendants, have been

23   responsible for tens of thousands of adverse outcomes attributed to malfunctioning staplers.

24   25.       In the FDA Executive Summary Prepared for the May 30, 2019 Meeting of the General

25   and Plastic Surgery Devices Panel2, the FDA included the following example of a common result

26   of a defective surgical stapler: “For example, an early postoperative anastomotic leak resulting

27   from stapler malfunction may lead to sepsis due to peritonitis, requiring immediate surgery with

28
     2
         Id.


                                            COMPLAINT FOR DAMAGES - 5
                Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 6 of 12




 1   diversion of the stool through a cutaneous stoma. Such stomas require a second operation to
 2   reverse, but are frequently not reversed leaving the patient with a permanent stoma and the related
 3   quality of life issues. The stomas that are reversed may themselves result in a leaking anastomosis
 4   or an incisional hernia, also prolonging the patient’s compromised quality of life and ability to be
 5   productive.”3 This example exactly describes Plaintiff’s experience.
 6   26.     Defendants, and each of them, have taken advantage of FDA exemptions and have refused
 7   and failed to report non-fatal stapler related injuries to the MAUDE. Instead, Defendants, and each
 8   of them, have utilized an alternative summary reporting program, which is not publically
 9   accessible. By not reporting all stapler-related injuries on MAUDE, Defendants have hidden the
10   true risks of the using the devices from surgeons and their patients. For example, in 2016, while
11   reports of 84 stapler injuries or malfunctions were openly submitted, nearly 10,000 malfunctions
12   reports were included in the hidden database, according to the FDA.4

13   27.     Though Defendants, and each of them, attempted to keep the number of stapler related

14   injuries hidden from medical professionals, in surveys of surgeons conducting surgeries with

15   surgical staplers, up to 73% reported personal experience of, and 86% reported knowing of

16   someone experiencing stapler misfire or malfunction during surgery.

17   28.     The public Database shows that Medtronic has reported more than 250 deaths related to

18   staplers or staples since 2001.5 Despite this knowledge of the dangers associated with using its

19   products, Medtronic used reporting exemptions to file stapler-related reports in a database hidden

20   from doctors and from public view through July 2017.6 By doing so, Defendants intentionally

21   concealed from public view the many injuries caused by the use of its endo Gia staplers. This

22   concealment denied surgeons, including the surgeon who performed Plaintiff’s surgery, and

23   patients like Plaintiff, critical information on the safety of its products.

24

25

26   3
       FDA Executive Summary Prepared for the May 30, 2019 Meeting of the General and Plastic Surgery Devices
     Panel Reclassification of Surgical Staplers for Internal Use: https://www.fda.gov/media/126211/download
27   4
       Hidden FDA Reports Detail Harm Caused By Scores Of Medical Devices, https://khn.org/news/hidden-fda-
     database-medical-device-injuries-malfunctions/
28   5
       Id.
     6
       Id


                                            COMPLAINT FOR DAMAGES - 6
                Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 7 of 12




 1   29.     Based on the number of stapler-related injuries, in May 2019, the FDA proposed
 2   reclassifying surgical staplers for internal use from Class I to Class II (Special Controls).7 Further,
 3   device manufacturers are no longer able to use the reporting exemptions for injuries related to
 4   surgical staplers. As a result, reports by Defendant Medtronic, related to malfunctions or injuries
 5   related to the Covidien staple, skyrocketed from 1,000 reports in 2015 to 11,000 reports in 2018.
 6   30.     Despite knowing that its endo GIA staplers caused injuries due to malfunction, Defendants,
 7   and each of them, represented and marketed the endo GIA staplers as safe and effective.
 8   Defendants, and each of them, failed to include warnings regarding potential malfunctions that
 9   were known to them, including the risks described in the FDA publication.8
10   31.     Defendants intentionally engaged in the following conduct: 1) failing to provide warnings
11   regarding the potential for its endo GIA surgical staplers to malfunction in a manner exactly like
12   what occurred during Plaintiff’s surgery; 2) failing to warn and inform surgeons of the potential

13   for its endo GIA surgical staplers to malfunction in a manner exactly like what occurred during

14   Plaintiff’s surgery; 3) failing to recall its defective products until 2018 and 2019 when it knew

15   earlier that endo GIA surgical staplers were prone to malfunction; 4) failing to publicly report each

16   endo GIA surgical stapler malfunction or injury in the publicly accessible database and thereby

17   conceal know incidents from public view. By engaging in the conduct described above, Defendants

18   engaged in willful, wanton, reckless, malicious behavior and/or exhibited a gross indifference to,

19   and a callous disregard for human life, the safety and the rights of others, and more particularly,

20   the rights, life and safety of the Plaintiff; and Defendants were motivated by consideration of profit,

21   financial advantage, monetary gain, economic aggrandizement and cost avoidance, to the virtual

22   exclusion of all other considerations.

23   //

24   //

25

26
                                          FIRST CAUSE OF ACTION
27
     7
       FDA Executive Summary Prepared for the May 30, 2019 Meeting of the General and Plastic Surgery Devices
28   Panel Reclassification of Surgical Staplers for Internal Use: https://www.fda.gov/media/126211/download
     8
       Id. at pg 9.


                                            COMPLAINT FOR DAMAGES - 7
               Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 8 of 12



                         (STRICT LIABILITY MANUFACTURING DEFECT)
 1
                                    Against all DEFENDANTS
 2
     32.    Plaintiff hereby incorporates the allegations contained in the preceding paragraphs, as
 3
     though fully set forth herein.
 4
     33.    Plaintiff was harmed by Defendants’ defective endo GIA surgical stapler, which was
 5   distributed, manufactured, and sold by Defendants. Defendants’ endo GIA surgical stapler
 6   contained a manufacturing and design defect that made it unsafe to perform the function it was
 7   intended to perform. Specifically, there was a design or manufacturing defect that would result in
 8   an anastomotic leak despite proper utilization by a surgeon.
 9   34.    As a direct and proximate result of Defendants’ negligence, manufacturing and design
10   defects, Plaintiff has incurred losses and damages for personal injury, loss of use and enjoyment
11   of life, the need for periodic medical examination and treatment, and economic losses, including
12   additional medical expenses, and the expenditure of time and money, and will continue to incur
13   losses and damages in the future.
14   35.     Due to Defendants’ negligence, manufacturing and design defects, Plaintiff is entitled to
15   compensatory damages in a sum to be determined by a jury, plus punitive damages in a sum equal
16   to a multiplier of damages determined to be adequate by a jury.
17          WHEREFORE, Plaintiff requests relief as hereinafter provided.
18                             SECOND CAUSE OF ACTION
                         (STRICT LIABILITY DESIGN DEFECT)
19                                 Against all DEFENDANTS
20   36.    Plaintiff hereby incorporates the allegations contained in the preceding paragraphs, as
21   though fully set forth herein.
22   37.    Plaintiff was harmed by Defendants’ defective endo GIA surgical stapler, which was
23   distributed, manufactured, and sold by Defendants. Defendants’ endo GIA surgical stapler

24   contained a manufacturing and design defect that made it unsafe to perform the function it was

25   intended to perform. Specifically, there was a design or manufacturing defect that would result in

26   an anastomotic leak despite proper utilization by a surgeon.

27   38.    As a direct and proximate result of Defendants’ negligence, manufacturing and design

28   defects, Plaintiff has incurred losses and damages for personal injury, loss of use and enjoyment



                                         COMPLAINT FOR DAMAGES - 8
                Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 9 of 12




 1   of life, the need for periodic medical examination and treatment, and economic losses, including
 2   additional medical expenses, and the expenditure of time and money, and will continue to incur
 3   losses and damages in the future.
 4   39.     Due to Defendant’s negligence, manufacturing and design defects, Plaintiff is entitled to
 5   compensatory damages in a sum to be determined by a jury, plus punitive damages in a sum equal
 6   to a multiplier of damages determined to be adequate by a jury.
 7           WHEREFORE, Plaintiff requests relief as hereinafter provided.
                                  THIRD CAUSE OF ACTION
 8
                        (STRICT LIABILITY-FAILURE TO WARN)
 9                                  Against all DEFENDANTS

10
     40.     Plaintiff hereby incorporates the allegations contained in the preceding paragraphs, as

11
     though fully set forth herein.

12
     41.     Defendants, and each of them, failed to provide accurate information to the public

13
     including surgeons, on the risks associated with using their endo GIA staplers. Specifically,

14
     Defendants, and each of them, promoted the staplers as being safe while they used FDA reporting

15
     exemptions to avoid publicly disclosing known incidents where endo GIA staplers injured patients

16
     due to malfunctions. As a result, neither Plaintiff nor her surgeon knew of the risks of injury like

17
     the one Plaintiff suffered, prior to her surgery.

18
     42.     Defendants, and each of them, knew that the endo GIA stapler posed a risk to patients when

19
     used as intended because certain units were manufactured without a component that resulted in a
     failure to form a staple line that resulted in leakage.
20
     43.     Despite knowing about this defect, Defendants, and each of them, failed to warn potential
21
     surgeons or patients until an initial recall in 2018 and a second recall in 2019. The 2019 recall
22
     included devices that were distributed between April 2014 and April 2019. Plaintiff’s surgery was
23
     in 2017.
24
     44.     As a direct and proximate result of Defendants’ negligence, manufacturing and design
25
     defects, Plaintiff has incurred losses and damages for personal injury, loss of use and enjoyment
26
     of life, the need for periodic medical examination and treatment, and economic losses, including
27

28




                                          COMPLAINT FOR DAMAGES - 9
                 Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 10 of 12




 1   additional medical expenses, and the expenditure of time and money, and will continue to incur
 2   losses and damages in the future.
 3   45.        Due to Defendants’ negligence, manufacturing and design defects, Plaintiff is entitled to
 4   compensatory damages in a sum to be determined by a jury, plus punitive damages in a sum equal
 5   to a multiplier of damages determined to be adequate by a jury.
 6              WHEREFORE, Plaintiff requests relief as hereinafter provided.
                                   FOURTH CAUSE OF ACTION
 7
                                           (NEGLIGENCE)
 8                                     Against all DEFENDANTS

 9
     46.        Plaintiff hereby incorporates the allegations contained in the preceding paragraphs, as

10
     though fully set forth herein.

11
     47.        Plaintiff’s injuries associated with having a second and third surgery were all the result of

12
     Defendants’ defective endo GIA surgical stapler.

13
     48.        At all times herein relevant, Defendants, and each of them, were in the business of

14
     designing, manufacturing, assembling, constructing, inspecting, and selling various types of

15
     medical devices, including the subject endo GIA stapler. Defendants were further in the business

16
     of inspecting, maintaining, installing and selling at retail to members of the public various types

17
     of medical devices designed and manufactured by Defendants, including the subject endo GIA

18
     stapler.

19
     49.        At all times herein relevant, Defendants so negligently and carelessly designed,
     manufactured, constructed, assembled, inspected, and/or sold the subject endo GIA surgical stapler
20
     that it was dangerous and unsafe to be used for its intended uses.
21
     50.        Furthermore, at all times relevant to this action, Defendants so negligently and carelessly
22
     inspected, maintained, installed, and sold the subject endo GIA surgical stapler that it was
23
     dangerous and unsafe for its intended uses.
24
     51.        Defendants had a duty to exercise reasonable care, and to comply with the existing
25
     standards of care, in their preparation, design, research, development, manufacture, inspection,
26
     labeling, marketing, promotion, and sale of the subject endo GIA surgical stapler device that was
27
     used on Plaintiff.
28




                                            COMPLAINT FOR DAMAGES - 10
              Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 11 of 12




 1   52.    At all times herein relevant, Defendants knew or reasonably should have known that the
 2   subject endo GIA surgical stapler was unreasonably dangerous and defective when used as directed
 3   and designed, including but not limited to its failure to create staple lines leading to anastomotic
 4   leaks and other complications and injuries.
 5   53.    Based on what Defendants knew or should have known as described above, Defendants
 6   deviated from the standard of care and were negligent in introducing the endo GIA surgical stapler,
 7   which was unreasonably dangerous and defective when used as directed and designed, into the
 8   stream of commerce.
 9   54.    Further, Defendants were negligent for not providing sufficient notice or warnings of the
10   risks associated with using the endo GIA surgical stapler, including the risks associated with
11   malfunction.
12   55.    The injuries and damages suffered by Plaintiff were the reasonably foreseeable results of

13   Defendants’ negligence.

14   56.    As a direct and proximate result of Defendants’ negligence, manufacturing and design

15   defects, Plaintiff has incurred losses and damages for personal injury, loss of use and enjoyment

16   of life, the need for periodic medical examination and treatment, and economic losses, including

17   additional medical expenses, and the expenditure of time and money, and will continue to incur

18   losses and damages in the future.

19          WHEREFORE, Plaintiff requests relief as hereinafter provided.

20                                        PRAYER FOR RELIEF

21          1.      For special and economic damages, including lost wages, for all Causes of

22                  Action;

23          2.      For general and non-economic damages for all Causes of Action;

24          3.      For punitive damages for all Causes of Action;

25          4.      For prejudgment interest at the prevailing legal rate;

26          5.      For costs of the suit including reasonable attorney’s fees; and

27          6.      For such other and further relief, including injunctive relief, as the Court may

28                  deem proper.
     //

                                         COMPLAINT FOR DAMAGES - 11
            Case 3:19-cv-05841-JSC Document 1 Filed 09/19/19 Page 12 of 12



     Dated: September 19, 2019            RESPECTFULLY SUBMITTED,
 1
                                          LAW OFFICES OF BONNER & BONNER
 2

 3                                        /s A. Cabral Bonner
                                          A. Cabral Bonner
 4                                        Attorney for Plaintiff
 5

 6
     JURY TRIAL DEMANDED
 7

 8   Dated: September 19, 2019            RESPECTFULLY SUBMITTED,
                                          LAW OFFICES OF BONNER & BONNER
 9

10                                        /s A. Cabral Bonner
11
                                          A. Cabral Bonner
                                          Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 COMPLAINT FOR DAMAGES - 12
